Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the claims
Claims 12-20 and 22-23 are pending and examined on merits in this office action to the extant it encompasses the elected species.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jaiswal et al (Nature Biotechnology 2003, hereinafter “Jaiswal”) in view of Chang et al (Wiley Interdiscip Rev Nanomed Nanobiotechnol 2012, hereinafter “Chang”), (Deerinck (Toxicologic Pathology 2008, hereinafter “Deerinck”) and Dukes (ACSNana 2010).

    PNG
    media_image1.png
    140
    307
    media_image1.png
    Greyscale
).  Jaiswal teaches culturing cells (HeLa cells) (page 51, see “Cell grown and Treatment”), incubating the cells with biotinylated antibody, rinsing the cells to remove unbound antibodies, incubating the washed cells with QD-avidin conjugate (see page 51, Immunolabeling of cells using QD conjugates) and then imaging the cells (e.g. with confocal microscope) to identify distribution of the proteins in the cells (see Fig.4).  In an alternative method, Jaiswal also discloses conjugation of primary antibody to QD utilizing recombinant protein G or avidin (Fig. 4B and page 49, 2nd para of 1st col.) 
    PNG
    media_image2.png
    140
    315
    media_image2.png
    Greyscale
 . Jaiswal discloses a process wherein the biotinylated antibody (i.e. the first unit) is first bound to the avidin coated QD (i.e. rd paragraph of 1st col.). 
Jaiswal discloses imaging of live cells but does not mention fixing the cells during staining and for imaging. Jaiswal discloses antibody as probe for targeting to cell surface protein and detection using confocal microscopy but however, does not disclose other proves (such as peptide) and does not mention detection using electron microscopy.
Chang taches quantum dots mediated detection of neuronal receptors on cell surface (Title). Chang discloses direct and indirect method of detection using the qdots. In the direct method, binding probe is conjugated to the quantum dot for direct labeling of cell surface protein and in the indirect method, biotin conjugated probe is allowed to bind to the target and then avidin conjugated quantum dot is allowed to bind to the biotin of the bound probe-biotin conjugate for detection (pages 4-6). Chang teaches utilization of various probes which includes antibody, peptides, and small molecule ligands (page 4). Chang teaches that a significant advantage with peptide as prove is that several neuropeptide receptors still lack small-molecule ligands and specific antibody for targeting (page 4). Chang teaches that for indirect detection, avidin-biotin assembly in QDots assays are used (page 5). Chang discloses biotin conjugated antibody for biding to cell surface antigen and detection using avidin coated QDots (Sav-QDots) (page 5). Chang discloses biotinylated peptide (α-bungarotoxin; α-BTX) probe and Sav-QDots to visualize nicotinic acetylcholine receptors (nAChRs) on the surface of mouse diaphragm neuromascular junction (page 8). Chang discloses small molecule as probe for detection of presynaptic 

    PNG
    media_image3.png
    552
    542
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    273
    548
    media_image4.png
    Greyscale
. Chang also teaches various other targeting probes which includes small organic ligands, antibodies, peptides and toxins (Table 2).
Deerinck teaches application of fluorescent quantum dots to confocal, multiphoton and electron microscopic imaging (Abstract). Deerinck teaches that the properties of high quantum yields, large absorption cross-sections and excellent photostability exhibited by quantum dots (QD) makes them an excellent candidates for serving as multiplexing molecular beacons using a variety of imaging modalities including highly correlated microscipies (Abstract). Deerinck teaches that much of the fine cellular machinery operates beyond the resolution of the light microscope in the realm visualized by electron microscopy and therefore, to maximize and validate observations of protein expression and colocalization as well as characterize subtle alterations to cellular morphology, it is important to use multiple microscopies encompassing a wide range of overlapping scales, making methods that allow for highly correlated light- and electron-microscopic observations very desirable. Deerink teaches detection of QD labeled cells by fluorescence microscopy and imaging by electron microscopy for higher resolution examination (page 116). Deerinck teaches fixing cells. Deerinck teaches optimal fixation and permeablization conditions must be determined for each primary antibody with the understanding of four main parameters (chemical fixation, detergent permeabilization, temperature and time. Deerinck teaches primary fixation with formaldehyde containing low concentrations of glutaraldehyde (page 113, 2nd col.). Deerinck teaches that quantum-dot fluorescence is extremely durable and it can withstand many types of chemical treatments, including aldehyde fixation, solvent dehydration, and even epoxy resin embedding and heat (page 116, 1st col.).
Dukes teaches correlative fluorescence microscopy and scanning transmission electron microscopy of QD-labeled proteins in cells (Abstract). Dukes teaches that correlative fluorescence microscopy and transmission electron microscopy (TEM) is a state-of-the-art microscopy methodology to study cellular function, combining the functionality of light microscopy with the high resolution of electron microscopy. Dukes teaches identification by fluorescence microscopy of QD labeled proteins in cells and teaches STEM for live and fixed cells (conclusions). Dukes teaches imaging sample prior to and after fixation (page 4111, 1st col.). Dukes teaches incubating cells with EGF-quantum dot conjugates and then fixed with glutaraldehyde and then imaged with light microscopy (page 4111, 2nd col.; page 4115, 2nd col. under “material and Methods”) and thus detection and identifying distribution of EGFR is within the purview of one of ordinary skilled in the art.

Therefore, given the fact that various probes can be utilized for conjugation to biotin for detection using biotin and avidinylated Qdots (Chang), it would be obvious to consider or easily envisage various other probes including peptides and small molecule ligands for the probe-biotin conjugate of Jaiswal  with the expectation of expanding the arsenal of probe-biotin conjugates and target cells for detection of P-glycoprotein expressing cells and various other cells expressing other proteins (as for example EGFR) and receptors with a reasonable expectation of success.  Given the fact that QD-labeled proteins in cells can be detected by various microscopic techniques including electron microscopy to maximize and validate observations of protein expression and colocalization as well as characterize subtle alterations to cellular morphology (Deerinck) and given the fact that that combining the functionality of light microscopy with the high resolution of electron microscopy in correlative fluorescence microscopy and transmission electron microscopy (TEM) is a state-of-the-art microscopy methodology to study cellular function, it would be obvious to one to one of ordinary skilled in the art to easily envisage employing electron microscopy also for the detection of the quantum dot labeled cells with the expectation of higher resolution examination of proteins using correlative fluorescence microscopy and transmission electron microscopy with a reasonable expectation of success. Jaiswal disclosed detection using confocal microscopy and utilization of other available microscopy including electron microscopy as described above commonly used with QD-labeled cells and thus the various microscopies cited in claims 17-20 would be considered routing variations in the utilization of commonly known detection techniques and apparatus to one of ordinary skilled in the art. 
Jaiswal does not mention fixing the cells during staining and for imaging, but however, Jaiswal discloses the basic concept of nanoparticle based identification of protein distribution by employing two-component adapter mediated (e.g. biotin-avidin system) conjugation of first and second unit wherein the second unit comprises the nanoparticle having one of the component of the adapter system and the first unit comprising a binding molecules having the other component of the adapter system and the binding molecule specifically binding the protein to be identified. Since fixing cells during and after labeling has been disclosed as routine procedures for microscopic examination and since Deerinck teaches that quantum-dot fluorescence is extremely durable as it can withstand many types of chemical treatments, including aldehyde fixation and since Deerinck teaches optimization of fixation conditions, it would be obvious to easily envisage including a fixation step in the process of labeling of cells of Jaiswal for optimization and for allowing the labeled sample for various microscopic examination with a reasonable expectation of success because both Deerinck and Dukes teach fixation of cells for microscopic examination.
In regards to claims 22, Dukes teaches incubating cells with EGF-quantum dot conjugates and then fixed with glutaraldehyde and then imaged with light microscopy (page 4111, 2nd col.; page 4115, 2nd col. under “material and Methods”) and thus detection and identifying distribution of EGFR is within the purview of one of ordinary skilled in the art.

In regards to claim 14, Jaiswal teaches multiple color imaging (see title) for monitoring the interaction of multiple proteins (page 47) and teaches that this approach can be expended to specifically label multiple proteins or cell types simultaneously (page 49) and thus utilization of two or more antibodies directed to two or more proteins and utilizing differently tuned QDs would be within the purview of one of ordinary skilled in the art for multiplex detection with a reasonable expectation of success.
In regards to claim 16, Jaiswal discloses incubating the cells with BSA before incubating with biotinylated antibody (page 51, last para o 1st col.) which is supposed to block non-specific binding of the QD-avidin. 
Response to argument
Applicant's arguments and amendment filed 10/12/2021 have been fully considered and are persuasive to overcome the rejections under 35 USC 112 (b) and 35 USC 112(a) in view of the amendments. However, Applicant’s arguments are not found persuasive to overcome the rejections under 35 USC 103.
Applicant argued that as set forth in Applicant’s amended independent claims 12-15, the use of the fixation step between the two detection steps is connected with the use of small peptides as well as electron microscopy. Applicant argued that one skilled 
The above arguments have fully been considered but are not found persuasive.
Applicants must realize that one cannot show nonobviousness by attacking references individually wherein the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merk & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As described in the rejection above, Chang teaches utilization of various probes which includes antibody, peptides, and small molecule ligands. Chang teaches that a significant advantage with peptide as and teaches various small molecule as probe for detection and thus combination of the reference make obvious of utilizing small molecular probes. Deerinck teaches fixing cells and teaches optimal fixation and permeablization conditions must be determined for each probe with the understanding of four main parameters (chemical fixation, detergent permeabilization, temperature and time. Deerinck teaches primary fixation with formaldehyde containing low concentrations of glutaraldehyde (page 113, 2nd col.). Deerinck teaches that quantum-dot fluorescence is extremely durable and it can withstand many types of chemical treatments, including aldehyde fixation, solvent st col.) and thus fixation of cells for detection is well with the purview of one of ordinary skilled in the art. Further, given the fact that QD-labeled proteins in cells can be detected by various microscopic techniques including electron microscopy to maximize and validate observations of protein expression and colocalization as well as characterize subtle alterations to cellular morphology (Deerinck) and given the fact that that combining the functionality of light microscopy with the high resolution of electron microscopy in correlative fluorescence microscopy and transmission electron microscopy (TEM) is a state-of-the-art microscopy methodology to study cellular function, it would be obvious to one to one of ordinary skilled in the art to easily envisage employing electron microscopy also for the detection of the quantum dot labeled cells with the expectation of higher resolution examination of proteins using correlative fluorescence microscopy and transmission electron microscopy with a reasonable expectation of success. Jaiswal disclosed detection using confocal microscopy and utilization of other available microscopy including electron microscopy as described above commonly used with QD-labeled cells and thus the various microscopies cited in claims 17-20 would be considered routing variations in the utilization of commonly known detection techniques and apparatus to one of ordinary skilled in the art. 
The test for combining references is what the combination of disclosures, taken as a whole, would suggest to one of ordinary skill in the art.  See:  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); or, In re McLaughlin, 170 USPQ 209 (CCPA 1971).  References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures.  See:  In re Bozek, 163 USPQ 545 (CCPA 1969).  A 
Moreover, contrary to Applicant’s arguments that instant claims require fixation as well as the use of two different detection methods in order to correlate information, claims 13 and 15 do not require fixing after incubating the cells with the first unit and independent claims 12, 13 and 15 do not require use of two different detection methods in order to correlate information. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In regards to STEM and light microscopy (claim 20) and distribution of EGFR (claims 23 and 24) , as described in the rejection above, Dukes teaches incubating cells with EGF-quantum dot conjugates and then fixed with glutaraldehyde and then imaged with light microscopy (page 4111, 2nd col.; page 4115, 2nd col. under “material and Methods”) and thus detection and identitying distribution of EGFR is within the purview of one of ordinary skilled in the art. Moreover, given the fact that QD-labeled proteins in cells can be detected by various microscopic techniques including electron microscopy to maximize and validate observations of protein expression and colocalization as well 
Furthermore, in regards to the use of the fixation step between the two detection steps is connected with the use of small peptides and fixation disclosed in Deerink takes place before the labelling, it is noted that the steps after the term “comprising” allows the steps to perform in any order and the fixing the cells chemically or thermally as recited in step d) can be after step a) and before step b) and thus are not persuasive. According to MPEP 2145 “Consideration of Applicant's Rebuttal Arguments,” arguing limitations which are not claimed is improper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641